DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fohrman (US 3485416) in view of Douglas (US 5316159).
Regarding Claim 1, Fohrman discloses a segmented container comprising a first container (14) having a first tubular body and a first bottom (15’) coupled to a first end of the first tubular body. Fohrman also discloses a first removable cap (19) selectively couplable to a second end (16) of the first tubular body. Fohrman discloses a second container (15) having a first tubular body, a second bottom(15’) coupled to a first end of the second tubular body, and a second removable cap (19) selectively couplable to a second end of the second tubular body. The second removable cap snap fits onto the second end of the first tubular body over bead 17. The second removable cap snap fits onto the second end of the second tubular body. While Fohrman discloses the first and second tubular bodies are removably attached by a coupling (10) with inwardly extending circular channels (13), Fohrman does not disclose the first bottom has a linear ridge formed thereon and the second bottom has a linear groove defined therein; and the ridge of the first bottom is adapted to engage with the linear groove of the second bottom.
Douglas discloses a similar container set with a detachable coupling means comprising a first container (102) with a linear ridge (110) formed thereon and a second container (104) has a linear groove (112) defined therein. The ridge is adapted to engage with the linear groove (Col. 3 Lines 28-56, Col. 4 Lines 56-Col. 5 Line 2). Fohrman and Douglas are analogous inventions in the art of detachably connected container sets. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circular channel connection means of Fohrman with linear ridge and groove connection of Douglas in order to form an interlock system that allows for a pair of separate containers to be positively joined and easily separated by a simple transverse relative movement that minimizes friction between the two containers (Col. 1 Lines 58-64, Col 2 Lines 25-28). 
Regarding Claim 2, Douglas discloses one of the groove and the ridge of the first has a raised bump (138) and the other of the groove of or the ridge has a recess (140) and the bump engages with the recess when the first container is coupled to the second container (Col. 6 Lines 1-18).
Regarding Claim 3, Douglas discloses a cross section of the linear groove is a quadrilateral. 
Regarding Claim 4, Douglas discloses a cross section of the linear groove is an isosceles trapezoid in which two of the angles are obtuse and two of the angles are acute. The two acute angles are located closer to the body than the two obtuse angles. 
Regarding Claim 5, Douglas discloses a cross section of the ridge is an isosceles trapezoid with two obtuse angles and two acute angles; and the two acute angles are located closer to the body than the two obtuse angles.
Regarding Claim 7, Douglas discloses the bump engages with the recess when the first container is coupled with the second container. While Douglas does not disclose the linear groove has a raised recess centrally located on the linear groove; the linear ridge has a bump centrally located on the linear ridge; and the bump engages with the recess when the first container is coupled with the second container, this change in the location of the bump and recess represents an obvious change in their position. Reversing the relative location of the bump and recess represents a rearrangement of parts that would produce no unexpected results in the functioning of the slide engagement mechanism. Please see MPEP 2144.04 VI Section C.
Regarding Claim 8, as discussed above, Fohrman in view of Douglas discloses the container set of Claim 1. Fohrman also discloses the container, hinge, and cap are simultaneously molded of the same polymer material (Col. 2 Lines 19-27). Similarly, Douglas discloses the containers are made of synthetic polymeric material by various methods and the caps are typically injection molded (Col. 6 Lines 29-35). A person having ordinary skill in the art would therefore recognize and find obvious the method of using injection molding to form the containers as a commonly used means of producing plastic containers suitable to manufacture the container set. 
Regarding Claim 9, Douglas discloses the linear groove has a raised bump centrally located on the linear groove; the linear ridge has a recess centrally located on the linear ridge; and the bump engages with the recess.
Regarding Claim 10, Douglas discloses a cross section of the linear groove is polygonal.
Regarding Claim 11, Douglas discloses the cross section of the linear groove is a quadrilateral.
Regarding Claim 12, Douglas discloses the cross section of the linear groove is an isosceles trapezoid in which two of the angles are obtuse and two of the angles are acute; and the two acute angles are located closer to the first body than the two obtuse angles.
Regarding Claim 13, while Douglas does not disclose a centerline of the linear groove is contiguous with a diametral plane of the first tubular body, a person having ordinary skill in the art would recognize and find obvious that the linear groove may be positioned on the bottom of the tubular bodies of Fohrman as the coupling mechanism to be contiguous with a diametral plane of the first tubular body.
Regarding Claim 15, Fohrman discloses the first and second tubular bodies are cylindrical.
Regarding Claim 16, Fohrman in view of Douglas discloses a first container having a first tubular body, a first bottom coupled to a first end of the first tubular body, and a first removable cap selectively couplable to a second end of the first tubular body; and a second container having a first tubular body, a second bottom coupled to a first end of the second tubular body, and a second removable cap selectively couplable to a second end of the second tubular body, wherein: the first removable cap snap fits onto the second end of the first tubular body; the second removable cap snap fits onto the second end of the second tubular body; the first bottom has a linear groove defined therein; the second bottom has a linear ridge formed thereon; the linear ridge of the second bottom is adapted to engage with the linear groove of the first bottom; and an opening of the linear groove is narrower than a portion of the linear groove nearer the first tubular body.
Regarding Claim 17, Douglas discloses the ridge extends outwardly from the second bottom; and a portion of the ridge that is nearest to the second tubular body is narrower than a portion of the ridge that farthest from the second tubular body. 
Regarding Claim 18, Fohrman discloses the first removable cap (19) is substantially disk shaped with a circumferential groove and the first tubular body has an outwardly extending circumferential feature (bead 17’) near the second end. The circumferential groove engages with the outwardly extending circumferential feature when the first removable cap is coupled to the first tubular body.
Regarding Claim 19, Fohrman discloses the second removable cap is substantially disk shaped with a circumferential groove; the second tubular body has an inwardly extending circumferential ridge near the second end; the circumferential groove engages with the outwardly extending circumferential feature when the second removable cap is coupled to the second tubular body. Fohrman also discloses a first strap (20) couples the first removable cap to the first tubular body; and a second strap (20) couples the second removable cap to the second tubular body.
Regarding Claim 20, Fohrman discloses the first and second tubular bodies are cylindrical.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Fohrman (US 3485416) in view of Douglas (US 5316159) as applied to claims 1 and 8 above, and further in view of Des Roches (US 2107238).
Regarding Claims 6 and 14, Modified Fohrman in view of Douglas discloses the limitations of Claims 1 and 8 including a container set with a linear groove attachment means as discussed above as well as a means for manufacturing the container set. Modified Fohrman in view of Douglas does not disclose the linear groove has a first end and a second end; chamfers are provided on both sides of the first end of the linear groove; and chamfers are provided on both sides of the second end of the linear groove. 
Des Roches discloses a similar linear groove and tongue dovetail (12 and 17) where the linear groove (16) has a first end and a second end and chamfers (20) are provided on both sides of the first end of the linear groove and chamfers are provided on both sides of the second end of the linear groove (Col. 2 Lines 12-21). Modified Fohrman in view of Douglas and Des Roches are analogous inventions in the art of sliding linear joint connections.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the linear groove of Modified Fohrman in view of Douglas with the chamfers of Des Roches in order to accurately center the alignment of the joint and prevent any lateral movement of one part relative to the other (Col. 2 Lines 40-48). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736